 

IN THE UNITED STATES DISTRICT COURT
~ FOR THE DISTRICT OF MARYLAND

LINDA CAROL D,, . *
Plaintiff, *

*

VS. * Civil Action No. ADC-18-2915

*

COMMISSIONER, SOCIAL SECURITY *
ADMINISTRATION, ! *
*

Defendant. *

*

waka kA KR RRA RRA RA RRR AR AR A A A Ak Hk

MEMORANDUM OPINION

Pending before this Court is Plaintiff Linda Carol D.*s “Motion to Reconsider” (“Plaintiff's
Motion”) (ECF No. 24), seeking reconsideration of the Court’s Memorandum Opinion dated
December 3, 2019, which granted summary judgment in favor of Defendant, the Social Security
Administration (“SSA”): ECF No. 24 at 1. Plaintiff asks the Court to reconsider its decision to
grant Defendant’s summary judgment motion, asserting that the ALJ failed to comply with Social
Security Ruling (“SSR”) 12-2p in evaluating PlaintifP s fibromyalgia. Jd at 2. After consideration
of Plaintiff's Motion and the response thereto (ECF No. 27), the Court finds that no hearing is
necessary. See Loc.R. 105.6 (D.Md. 2018). For the reasons stated herein, Plaintiff's Motion is

GRANTED.

PROCEDURAL HISTORY

. On September 20, 2018, Plaintiff petitioned this Court to review SSA’s denial of her

disability application. ECF No. 1. On May 23, 2019, Plaintiff filed a Motion for Summary

 

' Currently, Andrew Saul serves as the Commissioner of the Social Security Administration.

 
Judgment, in which she raised only one allegation of error on appeal: the ALJ failed to comply
with SSR 12-2p in evaluating her fibromyalgia. ECF Nos. 13, 13-1. Defendant filed its Motion for
Summary Judgment on September 19, 2019, ECF No. 20, which Plaintiff opposed on October 9,
2019, ECF No. 21.’ Upon reviewing the motions and the response thereto, the Court denied
Plaintiff’ s Motion for Summary Judgment, granted Defendant’s Motion for Summary Judgment,
and affirmed the SSA’s decision pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 22 at
10; ECF No, 23.

Thereafter, Plaintiff filed Plaintiffs Motion on December 17, 2019. ECF No. 24.
Defendant filed a Response in Opposition on January 7, 2020. ECF No. 27. This matter is now
fully briefed, and the Court has reviewed Plaintiff's Motion and the response thereto. For the
following reasons, Plaintiff's Motion will be granted.

* DISCUSSION
A. Standard of Review

Plaintiff cites Local Rule 105. 10 as authority for her motion to reconsider. This rule states:
“Except as otherwise provided in Fed. R. Civ. P. 50, 52, 59, or 60, any motion to reconsider any
order issued by the Court shall be filed with the Clerk not later than fourteen (14) days after entry
of the order.” Loc.R. 105.10 (D.Md. 2018). “Under [this] rule, similar to the standard for relief

| under Fed. R. Civ. P. 59(e), ‘{a] motion for reconsideration is appropriate [1] to “correct manifest

errors of law or fact or [2] to present newly discovered evidence,” or [3] where there has been an

intervening change in controlling law.’” Crocetti v. Comm’r, Soc. Sec. Admin., No. SAG-17-1122,

 

2 On November 6, 2019, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court for the District of Maryland and upon consent of the parties, this case
was transferred to United States Magistrate Judge A. David Copperthite for all proceedings.

2
2018 WL 3973074, at *1 (D.Md. Aug. 1, 2018) (quoting Potter v. Potter, 199 F.R.D. 550, 552.n.1
(D.Md. 2001)).
B. Plaintiff's Motion to Reconsider

In her motion, Plaintiff contends that the Court erred in affirming the SSA’s decision
because the ALJ’s decision was not. supported by substantial evidence due to her failure to adhere
to SSR 12-2p. ECF No. 24 at 2. More specifically, Plaintiff argues that the ALJ’s reasons for
discrediting Plaintiff's limitations from fibromyalgia and Plaintiff's treating physician are contrary
to SSR 12-2p. Id.

SSR 12-2p dictates the procedure an ALJ must follow when evaluating a claimant with
fibromyalgia. The ALJ must consider the claimant’s fibromyalgia at each stage of the sequential
evaluation process. SSR 12-2p, 2012 WL 3104869, at *5-6 July 25, 2012). At step two, the ALJ
still must classify the claimant’s fibromyalgia as either severe or not severe. /d. at *5; see also
Exum v Astrue, 83AG-11-2073, 2012 WL 5363445, at *2 (D.Md. Oct. 26, 2012) (finding that the
ALJ’s failure to classify plaintiffs fibromyalgia as severe “infected” the ALJ’s subsequent
analysis). At step three, while fibromyalgia is not a listed impairment in appendix 1, the ALJ must
determine whether the claimant’s fibromyalgia “medically equals a listing in combination with at
least one other medically determinable impairment.” SSR 12-2p at *6. During the RFC assessment,
the ALJ must “consider a longitudinal record [of the claimant’s fibromyalgia] whenever possible |
because the symptoms of [fibromyalgia] can wax and wane so that a person may have ‘bad days
and good days.” Id. At steps four and five, when considering whether the claimant can perform
past relevant work or any other work, the ALJ will consider the claimant’s symptoms, such as
widespread pain and fatigue, in determining whether exertional limitations, nonexertional

limitations, or environmental restrictions are warranted. Jd.
Here, upon further consideration and review of the record, the Court agrees with Plaintiff
that the ALJ did not properly comport with SSR 12-2p in her RFC analysis and finding. At step
two of the sequential evaluation, the ALJ determined that Plaintiff had a severe impairment of
fibromyalgia. ECF No. 9 at 27. At step three, the ALJ then considered Plaintiff's fibromyalgia in
assessing whether claimant’s other impairments equaled any applicable listing. Jd. at 29. In her:
RFC analysis, the ALJ discussed Plaintiffs treatment history for fibromyalgia thoroughly. Jd. at
31-32. The ALJ summarized the results from Plaintiffs physical examinations from August 2015
through June 2017, noting her point tenderness and range of motion at each treatment visit when
applicable. fd The ALJ then concluded:

[ijn sum, the overall record reflects [Plaintiff's] fibromyalgia and degenerative disc

disease are being conservatively treated with no more than mild findings on

examinations or in imaging. Therefore, the overall record supports [Plaintiff] can

perform a reduced range of light work with occasionally stooping, crouching,
kneeling, crawling, and climbing ramps and stairs, but never climbing ladders,

ropes, or scaffolds. |
Id. at 32. The ALJ then proceeded to assess Plaintiff's treating physician’s, Dr. Aforze Muneer,
two medical source statements from June 2017. /d. at 32-33. The ALJ ultimately assigned Dr.
Muneer’s statements only “some weight to the extent they are consistent with the [RFC].” Jd. at
33. The ALJ declined to give Dr. Muneer’s opinions controlling weight because “[t]he limitations
opined are overall inconsistent with Dr. Muneer’s treatment notes and the record,” based on
Plaintiff exhibiting some tenderness yet retaining the range of motion of several joints and Dr.
Muneer’s statements’ inconsistency with rheumatologist Dr, Landis’s June 2016 examination. Jd.

Though the ALJ here did substantially detail and explore Plaintiff's physical examination
history and the results from each examination, she improperly emphasized the fact that Plaintiff's

fibromyalgia was “conservatively treated.” See id. at 32. As a chronic, incurable condition,

fibromyalgia is typically treated by “conservative” measures, because there are no more aggressive
treatment options. Knight v. Comm’r, Soc. Sec. Admin., No. SAG-16-2515, 2017 WL 3088365, at
*2 (July 20, 2017) (first citing Lapeirre-Gutt v. Astrue, 382 F.App’x 662, 664 (9th Cir. 2010), then
citing Brosnahan v. Barnhart, 336 F.3d 671, 677 (8th Cir. 2008)). Furthermore, while the ALJ’s
conclusion that Dr. Muneer’s medical source statement conflicted with Dr. Landis’s examination
was technically correct, the ALJ failed to consider that the symptoms of fibromyalgia “can wax
and wane” so that a claimant may have “bad days and good days.” SSR 12-2p, at *6. The ALJ,
therefore, should not have discounted Dr. Muneer’s opinion solely based on Plaintiff's varying
symptoms at different examinations. See Clem v. Comm’r, Soc. Sec., JFM-16-912, 2016 WL
892856, at *2 (D.Md. Mar. 31, 2017) (finding that the treating physician’s findings were not
contradicted by other examinations that found no significant symptoms because of the waxing and
waning of fibromyalgia symptoms). Because the ALJ improperly considered Plaintiff's symptoms
of fibromyalgia and their treatability, the Court must remand this case to the SSA for further
analysis consistent with SSR 12-2p.
CONCLUSION

In summation, the Court finds that the ALJ improperly found that Plaintiff was “not
disabled” within the meaning of the Act from July 21, 2012, through the date of the ALJ’s decision.
Pursuant to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED due to
inadequate analysis. Therefore, based on the foregoing, Plaintiff's Motion to Reconsider (ECF No.
24) is GRANTED, and the decision of the SSA is REMANDED for further proceedings in
accordance with this opinion. In so holding, the Court expresses no opinion as to the validity of

the ALJ’s ultimate disability determination. The clerk is directed to CLOSE this case.

— iefteg A+ A
A. David Copperthite

United States Magistrate Judge

 
